
	

114 S3085 IS: Emergency Wildfire and Forest Management Act of 2016
U.S. Senate
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3085
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2016
			Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To improve forest management activities on National Forest System land and public land, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Emergency Wildfire and Forest Management Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Major disaster for wildfire on Federal land Sec. 101. Wildfire on Federal land. Sec. 102. Declaration of a major disaster for wildfire on Federal land. Sec. 103. Prohibition on transfers. TITLE II—Expedited environmental analysis and availability of categorical exclusions to expedite forest management activities Sec. 201. Analysis of only 2 alternatives in proposed collaborative forest management activities. Sec. 202. Categorical exclusion to expedite certain critical response actions. Sec. 203. Categorical exclusion to expedite salvage operations in response to catastrophic events. Sec. 204. Categorical exclusion to meet forest plan goals for early successional forests. Sec. 205. Categorical exclusion to improve, restore, and reduce the risk of wildfire. Sec. 206. Consideration of resource conditions for extraordinary circumstances. Sec. 207. Compliance with forest plan. Sec. 208. Roads. Sec. 209. Exclusions. TITLE III—Salvage and reforestation in response to catastrophic events Sec. 301. Expedited salvage operations and reforestation activities following large-scale catastrophic events. Sec. 302. Compliance with forest plans. Sec. 303. Exclusion of certain land. TITLE IV—Additional funding sources for forest management activities Sec. 401. Definitions. Sec. 402. State-supported planning of forest management activities. TITLE V—Tribal forestry participation and protection Sec. 501. Protection of tribal forest assets. Sec. 502. Management of Indian forest land authorized to include related National Forest System land and public land. Sec. 503. Tribal forest management demonstration project. TITLE VI—Miscellaneous forest management activities Sec. 601. Balancing of impacts in considering injunctive relief. Sec. 602. State and private forest landscape-scale restoration program. Sec. 603. Pilot arbitration program. Sec. 604. National Forest System accelerated landscape restoration pilot program.  2.DefinitionsIn this Act:
 (1)Catastrophic eventThe term catastrophic event means any natural disaster (such as a hurricane, tornado, windstorm, snow or ice storm, rain storm, high water, wind-driven water, tidal wave, earthquake, volcanic eruption, landslide, mudslide, drought, or insect or disease outbreak) or any fire, flood, or explosion, regardless of cause.
 (2)Collaborative processThe term collaborative process means a process relating to the management of National Forest System land or public land under which a project or activity is developed and implemented—
 (A)by the Secretary concerned through collaboration with interested persons, as described in section 603(b)(1)(C) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)); or
 (B)under the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303).
 (3)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (4)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System land or public land in accordance with an applicable forest plan.
 (5)Forest planThe term forest plan means, as applicable— (A)a resource management plan prepared by the Bureau of Land Management for public land pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or
 (B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (6)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(7)Public land
 The term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
			(8)Reforestation activity
 (A)In generalThe term reforestation activity means a project or activity carried out by the Secretary concerned, the primary purpose of which is the reforestation of impacted land following a large-scale catastrophic event.
 (B)InclusionsThe term reforestation activity includes— (i)planting, evaluating, and enhancing natural regeneration;
 (ii)clearing competing vegetation; and (iii)any other activity relating to reestablishment of a forest species on fire-impacted land.
 (9)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121).
 (10)Salvage operationThe term salvage operation means a forest management activity carried out in response to a catastrophic event, the primary purpose of which is—
 (A)(i)to prevent wildfire as a result of the catastrophic event; or (ii)if the catastrophic event is a wildfire, to prevent a reburn of the fire-impacted area;
 (B)to provide an opportunity for use of any forest material damaged as a result of the catastrophic event; or
 (C)to provide a funding source for reforestation or other restoration activities for National Forest System land or public land impacted by the catastrophic event.
 (11)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture. (12)Secretary concernedThe term Secretary concerned means—
 (A)the Secretary of Agriculture, with respect to National Forest System land; and (B)the Secretary of the Interior, with respect to public land.
				IMajor Disaster for Wildfire on Federal Land
 101.Wildfire on Federal landSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended—
 (1)by redesignating paragraphs (3) through (12) as paragraphs (4) through (13), respectively; and (2)by inserting after paragraph (2) the following:
					
 (2)Major disaster for wildfire on Federal landThe term major disaster for wildfire on Federal land means any wildfire or wildfires that in the determination of the President in accordance with section 802 warrants assistance under section 803 to supplement the efforts and resources of the Secretary of the Interior or the Secretary of Agriculture—
 (A)on Federal land; or (B)on non-Federal land in accordance with a fire protection agreement or cooperative agreement..
 102.Declaration of a major disaster for wildfire on Federal landThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by adding at the end the following:
				
					VIIIMajor Disaster for Wildfire on Federal Land
 801.DefinitionsIn this title: (1)Federal landThe term Federal land means—
 (A)any land under the jurisdiction of the Secretary of the Interior; and (B)any land under the jurisdiction of the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (2)Federal land management agenciesThe term Federal land management agencies means— (A)the Bureau of Land Management;
 (B)the National Park Service; (C)the Bureau of Indian Affairs;
 (D)the United States Fish and Wildlife Service; and (E)the Forest Service.
 (3)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including support, response, emergency stabilization activities, and other emergency management activities of wildland firefighting on Federal land, or on non-Federal land in accordance with a fire protection agreement or cooperative agreement, by the Federal land management agencies covered by—
 (A)the wildfire suppression subactivity of the Wildland Fire Management account of the Federal land management agencies; or
 (B)the FLAME Wildfire Suppression Reserve Fund account of the Federal land management agencies.
								802.Procedure for declaration of a major disaster for wildfire on Federal land
 (a)In generalThe Secretary of the Interior or the Secretary of Agriculture may submit a request to the President in accordance with the requirements of this title for a declaration by the President that a major disaster for wildfire on Federal land exists.
 (b)RequirementsA request for a declaration by the President that a major disaster for wildfire on Federal land exists shall—
 (1)be made in writing by the appropriate Secretary; (2)certify that the amount made available for the current fiscal year for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the appropriate Secretary, net of any concurrently enacted rescissions of wildfire suppression funds, increases the total unobligated balance of the amount available for wildfire suppression by an amount not less than the average total cost incurred by the Federal land management agencies per year for wildfire suppression operations, including the suppression costs in excess of amounts made available, during the previous 10 fiscal years;
 (3)certify that the amount available for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the appropriate Secretary will be obligated not later than 30 days after the date on which the Secretary notifies the President that amounts for wildfire suppression will be exhausted to fund ongoing and anticipated wildfire suppression operations relating to the wildfire on which the request is based; and
 (4)specify the amount required for the fiscal year during which the request is made to fund wildfire suppression operations relating to the wildfire on which the request is based.
 (c)DeclarationBased on the request of the appropriate Secretary in accordance with this title, the President may declare that a major disaster for wildfire on Federal land exists.
							803.Wildfire on Federal land assistance
 (a)In generalDuring a period for which the President has declared that a major disaster for wildfire on Federal land exists in accordance with this title, the President may transfer funds only from the account established in accordance with subsection (b) to the Secretary of the Interior or the Secretary of Agriculture to conduct wildfire suppression operations on—
 (1)Federal land; and (2)non-Federal land in accordance with a fire protection agreement or cooperative agreement.
								(b)Wildfire suppression operations account
 (1)In generalThe President shall establish a specific account, to be known as the wildfire suppression operations account, for amounts that may be provided to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title.
 (2)LimitationThe account established in accordance with paragraph (1) may only be used to provide amounts to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title.
								(c)Limitation
								(1)Limitation of transfer
 (A)In generalThe amounts available to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title are limited to the amount requested in accordance with section 802(b)(4).
 (B)Wildfires suppression operations accountAmounts available for transfer to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title shall not exceed the amount contained in the wildfire suppression operations account.
 (2)Transfer of fundsA transfer under subsection (a) shall be made by the transfer of amounts from the wildfire suppression operations account to the wildfire suppression subactivity of the Wildland Fire Management Account.
 (d)Prohibition of other transfersExcept as provided in this section, no amounts may be transferred to or from the wildfire suppression operations account to or from any other fund or account.
 (e)Reimbursement for Wildfire suppression operations on non-Federal landIf amounts transferred to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title are used to conduct wildfire suppression operations on non-Federal land, the appropriate Secretary shall—
 (1)secure reimbursement for the cost of the wildfire suppression operations conducted on the non-Federal land; and
 (2)transfer the amounts received under paragraph (1) to the wildfire suppression operations account. (f)Annual Accounting and reporting requirements (1)In generalNot later than 90 days after the last day of each fiscal year for which the Secretary of the Interior or the Secretary of Agriculture receives amounts to conduct wildfire suppression operations in accordance with this title, the appropriate Secretary shall submit to the committees described in paragraph (2), and make available to the public, a report that describes the following:
 (A)The risk-based factors that influenced management decisions regarding wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary.
 (B)Specific discussion of a statistically significant sample of large fires, in which each fire is analyzed for—
 (i)cost drivers; (ii)the effectiveness of risk management techniques;
 (iii)resulting positive or negative impacts of fire on the landscape; (iv)the impact of any investments in preparedness;
 (v)suggested corrective actions; and (vi)such other factors as the Secretary considers appropriate.
 (C)Total expenditures for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary, including a description of expenditures by—
 (i)fire size;
 (ii)cost; (iii)regional location; and
 (iv)such other factors as the Secretary considers appropriate.
 (D)Lessons learned. (E)Such other matters as the Secretary considers appropriate.
 (2)Committees describedThe committees referred to in paragraph (1) are— (A)of the Senate—
 (i)the Committee on Agriculture, Nutrition, and Forestry; (ii)the Committee on Appropriations;
 (iii)the Committee on the Budget; (iv)the Committee on Energy and Natural Resources;
 (v)the Committee on Homeland Security and Governmental Affairs; and
 (vi)the Committee on Indian Affairs; and (B)of the House of Representatives—
 (i)the Committee on Agriculture; (ii)the Committee on Appropriations;
 (iii)the Committee on the Budget; (iv)the Committee on Natural Resources; and
 (v)the Committee on Transportation and Infrastructure. (g)Savings provisionNothing in this title limits the ability of the Secretary of the Interior, the Secretary of Agriculture, an Indian tribe, or a State to receive assistance through a declaration made by the President under this Act if the criteria for that declaration have been satisfied..
 103.Prohibition on transfersNo amounts may be transferred to or from the wildfire suppression subactivity of the Wildland Fire Management account or the FLAME Wildfire Suppression Reserve Fund account of the Federal land management agencies (as defined in section 801 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (as added by section 102)) to or from any other account or subactivity of those Federal land management agencies that is not used to cover the cost of wildfire suppression operations.
			IIExpedited environmental analysis and availability of categorical exclusions to expedite forest
			 management activities
			201.Analysis of only 2 alternatives in proposed collaborative forest
			 management activities
 (a)In generalThis section shall apply whenever the Secretary concerned prepares an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a forest management activity—
 (1)that is— (A)developed through a collaborative process; or
 (B)covered by a community wildfire protection plan; and (2)the primary purpose of which is—
 (A)the reduction of hazardous fuel loads; (B)the reduction of fuel connectivity through the installation of fuel and fire breaks;
 (C)the restoration of forest health and resilience; (D)the protection of a municipal water supply; or
 (E)a combination of 2 or more purposes described in subparagraphs (A) through (D). (b)Consideration of alternativesIn an environmental assessment or environmental impact statement described in subsection (a), the Secretary concerned shall study, develop, and describe only the following 2 alternatives:
 (1)The forest management activity, as proposed pursuant to subsection (a).
 (2)The alternative of no action. (c)Elements of no action alternativeIn the case of the alternative of no action, the Secretary concerned shall evaluate—
 (1)the effect of no action on— (A)forest health;
 (B)habitat diversity; (C)wildfire potential;
 (D)insect and disease potential; and (E)other economic and social factors; and
 (2)the implications of a resulting decline, if any, in forest health, loss of habitat diversity, wildfire, or insect or disease infestation, given fire and insect and disease historic cycles, on—
 (A)domestic water costs; (B)wildlife habitat loss; and
 (C)other economic and social factors. (d)ApplicabilityThis section shall not apply to—
 (1)any component of the National Wilderness Preservation System; or (2)any National Forest System land or public land in which the removal of vegetation is prohibited by an Act of Congress.
					202.Categorical exclusion to expedite certain critical response actions
 (a)In generalA categorical exclusion is available to the Secretary concerned to develop and carry out a forest management activity on National Forest System land or public land in any case in which—
 (1)the forest management activity is developed and recommended through a collaborative process; and (2)the primary purpose of the forest management activity is—
 (A)to address an insect or disease infestation; (B)to reduce hazardous fuel loads;
 (C)to protect a municipal water supply system (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511));
 (D)to maintain, enhance, or modify critical habitat to protect the critical habitat from catastrophic disturbances;
 (E)to increase water yield; or (F)any combination of the purposes specified in subparagraphs (A) through (E).
 (b)RequirementsA forest management activity covered by the categorical exclusion described in subsection (a)—
 (1)may not contain harvest units exceeding a total of 5,000 acres; and (2)shall consider the best available scientific information.
					203.Categorical exclusion to expedite salvage operations in response to catastrophic events
 (a)In generalA categorical exclusion is available to the Secretary concerned to develop and carry out a salvage operation as part of the restoration of National Forest System land or public land following a catastrophic event.
				(b)Acreage limitations
 (1)In generalA salvage operation covered by the categorical exclusion described in subsection (a) may not contain harvest units exceeding a total of 5,000 acres.
 (2)Harvest areaIn addition to the limitation imposed by paragraph (1), the harvest units covered by the categorical exclusion described in subsection (a) may not exceed 1/3 of the area impacted by the catastrophic event.
 (c)Reforestation planA reforestation plan shall be developed under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act) (16 U.S.C. 576b), as part of a salvage operation covered by the categorical exclusion described in subsection (a).
				204.Categorical exclusion to meet forest plan goals for early successional forests
 (a)In generalA categorical exclusion is available to the Secretary concerned to develop and carry out a forest management activity on National Forest System land or public land—
 (1)in any case in which the forest management activity is developed and recommended through a collaborative process; and
 (2)when the primary purpose of the forest management activity is to modify, improve, enhance, or create early successional forests for wildlife habitat improvement and other purposes, consistent with the applicable forest plan.
 (b)Project goalsTo the maximum extent practicable, the Secretary concerned shall design a forest management activity under this section to meet early successional forest goals in such a manner so as to maximize production and regeneration of priority species, as identified in the forest plan and consistent with the capability of the activity site.
 (c)RequirementsA forest management activity covered by the categorical exclusion described in subsection (a)— (1)may not contain harvest units exceeding a total of 5,000 acres; and
 (2)shall consider the best available scientific information. 205.Categorical exclusion to improve, restore, and reduce the risk of wildfire (a)DefinitionsIn this section:
 (1)Hazardous fuels managementThe term hazardous fuels management means any vegetation management activities that reduce the risk of wildfire. (2)Late-season grazingThe term late-season grazing means grazing activities that occur during the period—
 (A)beginning when both the invasive species and native perennial species have completed the current-year annual growth cycle of the species; and
 (B)ending when new plant growth begins to appear in the following year.
 (3)Targeted livestock grazingThe term targeted livestock grazing means grazing used for purposes of hazardous fuel reduction. (b)Availability of categorical exclusionA categorical exclusion is available to the Secretary concerned to carry out a forest management activity described in subsection (d) on National Forest System Land or public land—
 (1)in any case in which the forest management activity is developed and recommended through a collaborative process; and
 (2)when the primary purpose of the activity on that land is— (A)to improve forest health;
 (B)to restore forest health; or
 (C)to reduce the risk of wildfire. (c)Acreage limitations requirementsA forest management activity covered by the categorical exclusion described in subsection (b)—
 (1)may not exceed 5,000 acres; and (2)shall consider the best available scientific information.
 (d)Authorized activitiesThe following activities may be carried out using a categorical exclusion described in subsection (b):
 (1)Removal of juniper trees, medusahead rye, conifer trees, pinon pine trees, cheatgrass, and other noxious or invasive weeds specified on Federal or State noxious weeds lists through late-season livestock grazing, targeted livestock grazing, prescribed burns, and mechanical treatments.
 (2)Performance of hazardous fuels management. (3)Creation of fuel and fire breaks.
 (4)Modification of existing fences so as to distribute livestock and help improve wildlife habitat. (5)Installation of erosion control devices.
 (6)Construction of new and maintenance of permanent infrastructure, including stock ponds, water catchments, and water spring boxes used to benefit livestock and improve wildlife habitat.
 (7)Performance of soil treatments, native and nonnative seeding, and planting of and transplanting sagebrush, grass, forb, shrub, and other species.
 (8)Use of herbicides, if the Secretary concerned determines that the activity is otherwise conducted consistently with agency procedures, including any forest plan applicable to the area covered by the activity.
					206.Consideration of resource conditions for extraordinary circumstances
 (a)Definition of beneficial effectIn this section, the term beneficial effect means long-term— (1)improvement in ecological or hydrological function and health;
 (2)improvement in forest health; (3)reduction in the risk of catastrophic fire; or
 (4)protection of watersheds. (b)Extraordinary circumstancesExcept as provided in subsection (c), the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or a successor regulation), shall apply to a proposal for—
 (1)a forest management activity that is categorically excluded under this title from documentation in an environmental impact statement or an environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
 (2)a project that is categorically excluded under section 603(a)(1) of the Healthy Forests Restoration Act of 2013 (16 U.S.C. 6591b(a)(1)) from documentation in an environmental impact statement or an environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
					(c)Consideration of beneficial effects
 (1)In generalIn determining whether extraordinary circumstances exist relating to a proposal described in subsection (b), or in an environmental impact statement or an environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) relating to a proposal for a forest management activity, the Secretary shall consider the beneficial effect of the proposed action on sensitive species.
 (2)Effect of uncertaintyUncertainty of the Secretary with respect to the degree of a beneficial effect under paragraph (1) shall not preclude the use of a categorical exclusion.
 207.Compliance with forest planA forest management activity covered by a categorical exclusion described in this title shall be conducted in a manner consistent with the forest plan applicable to the National Forest System land or public land covered by the forest management activity.
			208.Roads
 (a)Permanent roadsA project carried out under this title shall not include the construction of new permanent roads. (b)Existing roadsThe Secretary concerned may carry out necessary maintenance of, repairs to, or reconstruction of an existing permanent road for the purposes of this title.
 (c)Temporary roadsThe Secretary concerned shall decommission any temporary road constructed under this title not later than 3 years after the date on which the project is completed.
 209.ExclusionsThis title does not apply to— (1)a component of the National Wilderness Preservation System;
 (2)any Federal land on which, by Act of Congress, the removal of vegetation is prohibited; (3)a congressionally designated wilderness study area; or
 (4)an area in which the activities authorized under this title would be inconsistent with the applicable resource management plan.
				IIISalvage and Reforestation in Response to Catastrophic Events
			301.Expedited salvage operations and reforestation activities following large-scale catastrophic events
 (a)Expedited environmental assessmentNotwithstanding any other provision of law, an environmental assessment developed by the Secretary concerned pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a salvage operation or reforestation activity proposed to be conducted on National Forest System land or public land adversely impacted by a large-scale catastrophic event that adversely impacts not less than 5,000 acres of reasonably contiguous National Forest System land or public land shall be completed by not later than 90 days after the date of conclusion of the large-scale catastrophic event.
 (b)Expedited implementation and completionIn the case of reforestation activities conducted on National Forest System land or public land adversely impacted by a large-scale catastrophic event that adversely impacts not less than 5,000 acres of reasonably contiguous National Forest System land or public land, the Secretary concerned shall achieve reforestation of not less than 75 percent of the impacted land by not later than 5 years after the date of conclusion of the large-scale catastrophic event.
 (c)Availability of Knutson-Vandenberg fundsAmounts in the special fund established under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act) (16 U.S.C. 576b), shall be available to the Secretary of Agriculture for reforestation activities authorized by this title.
				(d)Timeline for Public Input Process
 (1)ProcessNotwithstanding any other provision of law, in the case of a salvage operation or reforestation activity proposed to be conducted on National Forest System land or public land adversely impacted by a large-scale catastrophic event that adversely impacts not less than 5,000 acres of reasonably contiguous National Forest System land or public land, the Secretary concerned shall allow a period of not less than—
 (A)30 days for public scoping and comment; (B)15 days for filing an objection; and
 (C)15 days for agency response to the filing of an objection.
 (2)Action on completionOn completion of the process and expiration of the total period required under paragraph (1), the Secretary concerned shall implement the applicable salvage operation or reforestation activity immediately.
 302.Compliance with forest plansA salvage operation or reforestation activity authorized by this title shall be conducted in accordance with an applicable forest plan.
			303.Exclusion of certain land
 (a)In generalIn applying this title, the Secretary concerned may not carry out any salvage operation or reforestation activity on National Forest System land or public land—
 (1)that is included in the National Wilderness Preservation System; (2)except as provided in subsection (b), that is located within an inventoried roadless area; or
 (3)on which timber harvesting for any purpose is prohibited by law. (b)ExceptionNotwithstanding subsection (a)(2), the Secretary may carry out a reforestation activity on National Forest System land or public land that is located within an inventoried roadless area if the reforestation activity is consistent with the applicable forest plan.
				IVAdditional Funding Sources for Forest Management Activities
 401.DefinitionsIn this title: (1)Eligible entityThe term eligible entity means—
 (A)a State or political subdivision of a State that contains National Forest System land or public land;
 (B)a publicly chartered utility serving one or more States or political subdivisions of a State; (C)a rural electric company; and
 (D)any other entity determined by the Secretary concerned to be appropriate for participation in the Fund.
 (2)FundThe term Fund means the State-Supported Forest Management Fund established by section 402. 402.State-supported planning of forest management activities (a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the State-Supported Forest Management Fund, to cover the cost of planning (especially as relating to compliance with section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2))), carrying out, and monitoring certain forest management activities on National Forest System land or public land.
 (b)ContentsThe Fund shall consist of such amounts as may be— (1)contributed by an eligible entity for deposit in the Fund;
 (2)appropriated to the Fund; or (3)generated by forest management activities carried out using amounts in the Fund.
 (c)Geographical and use limitationsIn making a contribution under subsection (b)(1), an eligible entity may— (1)specify the National Forest System land or public land for which the contribution may be expended; and
 (2)limit the types of forest management activities for which the contribution may be expended. (d)Authorized activitiesIn such amounts as may be provided in advance in appropriation Acts, the Secretary concerned may use amounts in the Fund to plan, carry out, and monitor any forest management activity that is—
 (1)developed through a collaborative process; (2)proposed by a resource advisory committee; or
 (3)covered by a community wildfire protection plan. (e)Implementation methods (1)In generalA forest management activity carried out using amounts in the Fund may be carried out pursuant to—
 (A)a stewardship end result contracting project authorized under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c);
 (B)good neighbor authority under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) and section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 114 Stat. 996; 118 Stat. 3102; 123 Stat. 2961; 128 Stat. 341);
 (C)a contract under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a); or
 (D)any other authority available to the Secretary concerned. (2)Use of revenuesAny revenue generated by a forest management activity described in paragraph (1) shall be used to reimburse the Fund for planning costs covered using amounts in the Fund.
					(f)Relation to other laws
 (1)Revenue sharingSubject to subsection (e), revenues generated by a forest management activity carried out using amounts from the Fund shall be considered to be monies received from the National Forest System.
 (2)Knutson-vandenberg ActThe Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act) (16 U.S.C. 576 et seq.), shall apply to a forest management activity carried out using amounts in the Fund.
					(g)Termination of fund
 (1)In generalThe Fund shall terminate on September 30, 2018. (2)EffectOn the termination of the Fund under paragraph (1), or pursuant to any other law, any unobligated contribution remaining in the Fund shall be returned to the eligible entity that made the contribution.
					VTribal forestry participation and protection
			501.Protection of tribal forest assets
 (a)Prompt consideration of tribal requestsSection 2(b) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a(b)) is amended— (1)in paragraph (1), by striking Not later than 120 days after the date on which an Indian tribe submits to the Secretary and inserting In response to the submission by an Indian tribe to the Secretary of ; and
 (2)by adding at the end the following:  (4)Time periods for consideration (A)Initial responseNot later than 120 days after the date on which the Secretary receives a tribal request under paragraph (1), the Secretary shall provide an initial response to the Indian tribe regarding—
 (i)whether the request may meet the selection criteria described in subsection (c); and (ii)the likelihood of the Secretary entering into an agreement or contract with the Indian tribe under paragraph (2) for activities described in paragraph (3).
 (B)Notice of denialA notice under subsection (d) of the denial of a tribal request under paragraph (1) shall be provided to the Indian tribe by not later than 1 year after the date on which the Secretary receives the request.
 (C)CompletionNot later than 2 years after the date on which the Secretary receives a tribal request under paragraph (1) (other than a tribal request denied under subsection (d)) the Secretary shall—
 (i)complete all environmental reviews necessary in connection with the agreement or contract and proposed activities under the agreement or contract; and
 (ii)enter into the agreement or contract with the Indian tribe under paragraph (2).. (b)Conforming and technical amendmentsSection 2 of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a) is amended—
 (1)in subsections (b)(1) and (f)(1), by striking section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277) (as amended by section 323 of the Department of the Interior and Related Agencies Appropriations Act, 2003 (117 Stat. 275)) each place it appears and inserting section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c); and
 (2)in subsection (d), in the matter preceding paragraph (1), by striking subsection (b)(1), the Secretary may and inserting paragraphs (1) and (4)(B) of subsection (b), the Secretary shall. 502.Management of Indian forest land authorized to include related National Forest System land and public landSection 305 of the National Indian Forest Resources Management Act (25 U.S.C. 3104) is amended by adding at the end the following:
				
					(c)Inclusion of certain National Forest System land and public land
 (1)DefinitionsIn this subsection: (A)Federal forest landThe term Federal forest land means—
 (i)National Forest System land; and (ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), including—
 (I)Coos Bay Wagon Road Grant land reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179, chapter 47); and
 (II)Oregon and California Railroad Grant land. (B)Secretary concernedThe term Secretary concerned means—
 (i)the Secretary of Agriculture, with respect to the Federal forest land described in subparagraph (A)(i); and
 (ii)the Secretary of the Interior, with respect to the Federal forest land described in subparagraph (A)(ii).
								(2)Authority
 (A)In generalOn request of an Indian tribe, the Secretary concerned may treat Federal forest land described in subparagraph (B) as Indian forest land for purposes of planning and conducting forest land management activities under this section.
 (B)Federal forest land describedFederal forest land referred to in subparagraph (A) is Federal forest land that is located within, or mostly within, a geographic area that presents a feature or involves circumstances principally relevant to the Indian tribe making the request, including Federal forest land—
 (i)ceded to the United States by treaty; (ii)located within the boundaries of a current or former Indian reservation; or
 (iii)adjudicated to be tribal homeland. (3)RequirementsAs part of an agreement to treat Federal forest land as Indian forest land under paragraph (2), the Secretary concerned and the Indian tribe making the request shall—
 (A)provide for continued public access applicable to the Federal forest land prior to the date of the agreement, except that the Secretary concerned may limit or prohibit that access as necessary;
 (B)continue sharing revenue generated by the Federal forest land with State and local governments either—
 (i)on the terms applicable to the Federal forest land prior to the date of the agreement, including, as applicable, 25-percent payments or 50-percent payments; or
 (ii)at the option of the Indian tribe, on terms agreed to by the Indian tribe, the Secretary concerned, and State and local governments participating in a revenue sharing agreement applicable to the Federal forest land;
 (C)comply with applicable prohibitions on the export of unprocessed logs harvested from the Federal forest land;
 (D)recognize all right-of-way agreements in effect on the Federal forest land prior to the commencement of tribal forest land management activities; and
 (E)ensure that any commercial timber removed from the Federal forest land is sold on a competitive bid basis.
 (4)EffectThe treatment of Federal forest land as Indian forest land for purposes of planning and conducting forest land management activities pursuant to paragraph (2) does not designate the Federal forest land as Indian forest land for any other purpose.
						.
 503.Tribal forest management demonstration projectThe Secretary of the Interior or the Secretary of Agriculture may carry out a demonstration project pursuant to which a federally recognized Indian tribe or tribal organization may enter into a contract to carry out administrative, management, or other functions of programs of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a), through a contract entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
			VIMiscellaneous forest management activities
 601.Balancing of impacts in considering injunctive reliefA court reviewing an agency action relating to a forest management activity under this Act for a request for an order to enjoin the agency action shall, as part of the balancing of interests, balance—
 (1)the short- and long-term impacts on each ecosystem likely to be affected by the forest management activity if the agency action is undertaken; against
 (2)the short- and long-term impacts on each ecosystem likely to be affected by the forest management activity if the agency action is not undertaken.
				602.State and private forest landscape-scale restoration program
 (a)In generalSection 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a) is amended to read as follows:
					
						13A.State and private forest landscape-scale restoration program
 (a)PurposeThe purpose of this section is to encourage collaborative, science-based restoration of priority forest landscapes and help manage forest resources that are at risk of catastrophic wildfire, invasive species, insect infestations and disease, and any other threats that degrade the vitality of forest ecosystems.
 (b)DefinitionsIn this section: (1)Beginning forest ownerThe term beginning forest owner means a person who is in the first 10 years of ownership of nonindustrial private forest land.
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (3)Nonindustrial private forest landThe term nonindustrial private forest land means land that— (A)is rural, as determined by the Secretary;
 (B)has existing tree cover or is suitable for growing trees; and (C)is owned by any private individual, group, association, corporation, Indian tribe, or other private legal entity.
 (4)State forest landThe term State forest land means land that— (A)is rural, as determined by the Secretary; and
 (B)is under State or local governmental ownership and considered to be non-Federal forest land.
 (c)EstablishmentThe Secretary, in consultation with State Foresters or appropriate State agencies, shall establish a competitive grant program to provide financial and technical assistance—
 (1)to encourage active forest management on cross-boundary priority forest landscapes, including land owned by beginning and previously unengaged forest owners, for the purpose of maintaining forest health;
 (2)to protect forests from natural threats and wildfire; (3)to enhance public benefits from forests;
 (4)to conserve and manage working forest landscapes for multiple values and uses; and (5)to advance priorities in statewide forest assessment and resource strategies.
 (d)EligibilityTo be eligible to receive a grant under this section, an applicant shall submit to the Secretary, through the State forester or appropriate State agency, a State and private forest landscape-scale restoration proposal based on a restoration strategy that is—
 (1)complete or substantially complete; (2)for a multiyear period;
 (3)comprised of nonindustrial private forest land or State forest land; (4)accessible by wood-processing infrastructure; and
 (5)based on the best available science. (e)Plan criteriaA State and private forest landscape-scale restoration proposal submitted under this section shall include plans—
 (1)to reduce the risk of uncharacteristic wildfires, including hazardous fuels treatment; (2)to improve fish and wildlife habitats, including the habitats of threatened and endangered species;
 (3)to maintain or improve water quality and watershed function; (4)to mitigate invasive species, insect infestation, and disease;
 (5)to improve important forest ecosystems; (6)to measure ecological and economic benefits, including air quality and soil quality and productivity;
 (7)to prioritize a State forest action plan; (8)to utilize and advance production of renewable energy; and
 (9)to take other relevant actions, as determined by the Secretary. (f)PrioritiesIn making grants under this section, the Secretary shall give priority to plans that—
 (1)further a statewide forest assessment and resource strategy; (2)promote cross boundary landscape collaboration; and
 (3)leverage public and private resources. (g)Collaboration and consultationThe Chief of the Forest Service, the Chief of the Natural Resources Conservation Service, and relevant stakeholders shall collaborate and consult on an ongoing basis regarding administration of the program established under this section and identifying other applicable resources towards landscape-scale restoration.
 (h)Matching funds requiredAs a condition of receiving a grant under this section, the Secretary shall require the recipient of the grant to provide funds or in-kind support from non-Federal sources in an amount that is at least equal to the amount provided by the Federal Government.
 (i)Coordination and proximity encouragedIn making grants under this section, the Secretary may consider coordination with and proximity to other landscape-scale projects on other land under the jurisdiction of the Secretary, the Secretary of the Interior, or a Governor of a State, including under—
 (1)the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303);
 (2)landscape areas designated for insect and disease treatments under section 602 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a);
 (3)good neighbor authority under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) and section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 114 Stat. 996; 118 Stat. 3102, 123 Stat. 2961; 128 Stat. 341);
 (4)stewardship end result contracting projects authorized under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c);
 (5)appropriate State-level programs; and (6)other relevant programs, as determined by the Secretary.
 (j)RegulationsThe Secretary shall promulgate such regulations as the Secretary determines necessary to carry out this section.
 (k)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the status of development, execution, and administration of selected projects, accounting of program funding expenditures, and specific accomplishments that have resulted from landscape-scale projects.
							(l)Fund
 (1)In generalThere is established in the Treasury of the United States a fund, to be known as the State and Private Forest Landscape-Scale Restoration Fund (referred to in this subsection as the Fund), to be used by the Secretary to make grants under this section.
 (2)ContentsThe Fund shall consist of such amounts as are appropriated to the Fund under paragraph (3). (3)Authorization of appropriationsThere is authorized to be appropriated to the Fund $40,000,000 for each fiscal year beginning with the first full fiscal year after the date of enactment of the Emergency Wildfire and Forest Management Act of 2016 through fiscal year 2018, to remain available until expended..
				(b)Conforming amendments
 (1)Section 13B of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109b) is repealed.
 (2)Section 19(a)(4)(C) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2113(a)(4)(C)) is amended by striking sections 13A and 13B and inserting section 13A.
					603.Pilot arbitration program
 (a)DefinitionsIn this section: (1)Natural disasterThe term natural disaster mean a wildfire, hurricane or excessive winds, drought, ice storm or blizzard, flood, or other resource-impacting event, as determined by the Secretary.
 (2)ProgramThe term program means the pilot arbitration program established by the Secretary under subsection (b). (3)SecretaryThe term Secretary means the Secretary of Agriculture.
					(b)Establishment
 (1)In generalThe Secretary shall establish within the Forest Service a pilot arbitration program to designate any of the projects described in subsection (c) for an alternative dispute resolution process to replace judicial review of the projects.
 (2)Designation processThe Secretary shall— (A)establish a process for the designation of projects for the program in accordance with this section; and
 (B)publish in the Federal Register the designation process described in subparagraph (A). (c)Description of projectsThe Secretary may designate for the program projects that—
 (1)are developed through a collaborative process; (2)are proposed by a resource advisory committee;
 (3)(A)are necessary to address damage caused by a natural disaster on National Forest System land that, if not treated—
 (i)would impair or endanger the natural resources on the National Forest System land; and (ii)would materially affect future use of the National Forest System land; and
 (B)would restore forest health and forest-related resources on the National Forest System land described in subparagraph (A);
 (4)respond to natural disasters; (5)address insect or disease infestation;
 (6)are carried out under the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a); or (7)are carried out under community wildfire protection plans (as defined in section 101 of the Healthy Forest Restoration Act of 2003 (16 U.S.C. 6511)).
 (d)Limitation of projectsNot more than 10 projects described in subsection (c) may be designated for the program in any applicable calendar year.
 (e)Termination of authorityThe authority to designate a project described in subsection (c) for the program terminates on October 1, 2018.
				(f)Demand for arbitration
 (1)In generalSubject to paragraph (2), an individual or entity— (A)may file a demand for arbitration regarding a project described in subsection (c) that has been designated for the program under subsection (b) in accordance with subchapter IV of chapter 5 of title 5, United States Code; and
 (B)if a demand for arbitration is filed under subparagraph (A), shall include in the demand for arbitration a proposal for an alternative to the project that describes each modification sought with respect to the project.
 (2)RequirementA demand for arbitration may only be filed under paragraph (1) by an individual or entity that— (A)participated in a collaborative process;
 (B)developed or implemented the project with a resource advisory committee; or (C)the Secretary approves to file a demand for arbitration.
						(g)Responsibilities of arbitrator
 (1)In generalAn arbitrator shall make a decision on each demand for arbitration under this section by selecting only—
 (A)the project, as approved by the Secretary; or (B)a proposal submitted by an individual or entity under subsection (f)(1)(B).
						(2)Limitations
 (A)Administrative recordA decision of an arbitrator under this subsection shall be based solely on the administrative record for the project.
 (B)No modifications to proposalsAn arbitrator may not modify any proposal contained in a demand for arbitration under this section. (C)Decision requirementsA decision of an arbitrator under this subsection shall be—
 (i)within the authority of the Secretary; and (ii)consistent with each applicable forest plan.
 (h)Effect of arbitration decisionA decision of an arbitrator under this section— (1)shall not be considered to be a major Federal action;
 (2)shall be binding; and (3)shall not be subject to judicial review, except as provided in section 10(a) of title 9, United States Code.
					604.National Forest System accelerated landscape restoration pilot program
 (a)In generalTitle VI of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended by adding at the end the following:
					
						605.National Forest System accelerated landscape restoration pilot program
 (a)DefinitionsIn this section: (1)Collaborative groupThe term collaborative group means a group of individuals, operating in a transparent and inclusive manner, that represent a balance of the interests of entities including—
 (A)conservation organizations; (B)timber and forest products organizations;
 (C)local and tribal governments; (D)community organizations; and
 (E)other multiple-use groups with an interest in the National Forest System, as determined by the Secretary.
 (2)Designated landscapeThe term designated landscape means a landscape-scale area designated for the pilot program under subsection (b)(2). (3)Forest healthThe term forest health means the state in which a forest—
 (A)(i)is durable, resilient, and less prone to wildfire, insect, or pathogen outbreaks of a severity, size, or quantity that exceeds the natural range of variation, taking into account the anticipated future conditions of the forest;
 (ii)supports— (I)ecosystem services and functions; and
 (II)populations of native plant species; and (iii)allows for natural disturbances; or
 (B)can maintain or develop, within acceptable ranges, regimes of— (i)species composition;
 (ii)ecosystem function and structure; (iii)hydrologic function; and
 (iv)sediment. (4)Pilot programThe term pilot program means the National Forest System accelerated landscape restoration pilot program established by the Secretary under subsection (b)(1).
 (5)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Establishment (1)In generalThe Secretary shall establish a National Forest System accelerated landscape restoration pilot program to restore or maintain designated landscapes.
 (2)DesignationThe Secretary, acting through the Chief of the Forest Service, shall, in accordance with this subsection, designate for the pilot program not fewer than 10 landscape-scale areas within the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))).
 (3)EligibilityEach designated landscape shall— (A)include not less than 75,000 acres and not more than 1,000,000 acres;
 (B)be identified by a collaborative group; (C)not include any inventoried roadless area; and
 (D)include forests that— (i)are not in a state of forest health;
 (ii)are at increased risk of high-severity wildfire; or (iii)are at increased risk of an insect or disease infestation.
										(4)Consideration
 (A)In generalIn designating landscape-scale areas for the pilot program under paragraph (2), the Secretary shall—
 (i)prioritize landscape-scale areas in which social, ecological, and economic conditions support landscape-scale restoration; and
 (ii)consider the factors described in subparagraph (B). (B)FactorsThe factors referred to in subparagraph (A)(ii) are the following factors:
 (i)The existence of strong collaborative support for landscape-scale restoration. (ii)The ecological conditions that are conducive to landscape-scale decisions, such as broad categories of land that would benefit from similar restoration treatments.
 (iii)Economic conditions, such as the existence of infrastructure in proximity to the landscape-scale area that can make economic use of the forest byproducts of restoration.
 (iv)The extent to which the landscape-scale area is important to support, maintain, or improve water quality and watershed function.
 (v)Other considerations, as determined by the Secretary. (5)Public notice (A)Initial noticeNot later than 90 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register a notice of the process for the designation of landscape-scale areas for the pilot program under paragraph (2).
 (B)Final noticeNot later than 1 year after the date of enactment of this section, the Secretary shall publish in the Federal Register a notice describing—
 (i)each designated landscape; (ii)the rationale for designating, in accordance with the requirements described in paragraph (3), each designated landscape;
 (iii)any collaborative group used to identify a designated landscape; (iv)an overview of any forest health problem with respect to each designated landscape;
 (v)a discussion of the purpose of, and need for, restoration of each designated landscape; (vi)a summary of the management actions necessary to achieve restoration of each designated landscape;
 (vii)findings relating to the short-term and long-term risks and impacts of no action compared to restoration of each designated landscape; and
 (viii)a notice of intent to prepare an environmental impact statement for treatment within each designated landscape.
										(c)Landscape-Scale environmental impact statement
 The Secretary shall prepare, for each designated landscape, a landscape-scale environmental impact statement for purposes of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that—
 (1)is commensurate with the geographic scope of the designated landscape; (2)is sufficient to allow—
 (A)project-scale implementation; (B)adaptive management, including site-specific options, to ensure that project implementation stays within the documented range of impacts;
 (C)site descriptions or land allocations that identify locations within the landscape in which specific restoration or maintenance treatments can be used appropriately; and
 (D)standards and guidelines, consistent with the appropriate forest plan and project-level design criteria, for management or other project activities; and
 (3)includes— (A)an identification of any forest health problem;
 (B)an identification of the purpose of the treatment, and need, to restore to more resilient and healthy conditions, or to maintain, forest health in the designated landscape;
 (C)an estimate of the time needed to satisfy the purpose and need described in subparagraph (B) and the scale of the restoration or maintenance treatment needed to satisfy that purpose and need;
 (D)a description of potential restoration or maintenance treatment that would contribute to the satisfaction of the purpose and need described in subparagraph (B); and
 (E)a description of possible changes in circumstances or new information that would require supplemental documentation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $40,000,000 for each fiscal year beginning with the first full fiscal year after the date of enactment of the Emergency Wildfire and Forest Management Act of 2016 through fiscal year 2018..
 (b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. prec. 6501) is amended by adding at the end of the items relating to title VI the following:
					Sec. 602. Designation of treatment areas.Sec. 603. Administrative review.Sec. 604. Stewardship end result contracting projects.Sec. 605. National Forest System accelerated landscape restoration pilot program..
				
